Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8, 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (2017/0040030) in view of Nakagomi (2007/0160230).
As to claims 1 and 11, Nakamura teaches a signal source identification device (Fig. 1, audio processing system 1, audio processing apparatus 10, sound source localization unit 101, feature amount extraction unit 104, likelihood calculation unit 105, voice recognition unit 109, Fig. 8), and a method comprising: a feature value calculation unit (Fig. 1, 1, 10, feature amount extraction unit 104) configured to calculate feature values that represent paths where signal from generation sources of the signals transmit based on signals received by a plurality of sensors (Fig. 1, input unit 11, sound source localization unit 101, feature amount extraction unit 104, likelihood calculation unit 105, Fig. 3, acoustic feature amount; [41] – signals received by a plurality of sensors such as input unit 11 is a microphone array in which microphones are arranged in different positions, and wirelessly/wired transmit the audio signal, [69] – feature amount extraction unit 104 being used to calculate feature values such as the voice/acoustic feature amount depicted in Fig. 3 as an example, and the calculated voice feature amount is used for the likelihood calculation unit 105 to calculate the likelihood that a type of sound source indicated by the sound-source specific audio signal); and an identification unit (Fig. 1, sound source localization unit 101, first-section detection unit 102, feature amount extraction unit 104, likelihood calculation unit 105, voice recognition unit 109, Fig. 8) configured to identify whether or not a feature value calculated by the feature value calculation unit (Fig. 1, sound source localization unit 101, first-section detection unit 102, feature amount extraction unit 104, likelihood calculation unit 105, voice recognition unit 109, Fig. 8) is a signal from a predetermined signal source by using an identification range that is a range within which feature values based on signals from the predetermined signal source fall and that is previously determined based on the feature values that are based on the signals from the predetermined signal source and feature values ([9-15] – discuss an identification unit such as a detection unit to identify a signal from a predetermined sound source direction in which whether or not “…a power of a spatial spectrum in a sound source direction is higher than a predetermined amount of power on the basis of an audio signal of a plurality of channels…”, and based on the feature “voice” values “…the identification boundary may be a portion in which a probability that a type of sound source is estimated to be voice…”, [47, 89] – a feature value calculation unit such as feature amount extraction unit 104 which calculated a predetermined type voice feature amount for each frame for the sound-source-specific audio signal) feature values that are based on signals from the predetermined signal source and feature values that are based on signals from a signal source other than the predetermined signal source ([6, 9, 105] – target sound source and noise source). Nakamura does not explicitly discuss calculating a cross spectrum.
Nakagomi teaches frequency ranges in the cross spectrum that correspond to the frequency ranges in which the power is week receive smaller influence from the sound sources and do not weigh heavily in evaluating approximate linear functions that correspond to specific direction as the sound source directions ([0086]).
It would have been obvious before the effective filing date of the claims invention to incorporate the teachings of Nakagomi into the teachings of Nakamura for the purpose of having the frequency ranges in the calculated cross spectrum that correspond to specific directions as the sound source directions.
As for claims 2-5, Nakamura discloses the identification unit is configured to identify as the signal from the predetermined signal source in a case where the feature value calculated by the feature value calculation unit falls within the identification range (Fig.1, Speech State Determination Unit 107, Figs.2-13), wherein the identification unit is configured to identify as not the signal from the predetermined signal source in a case where the feature value calculated by the feature value calculation unit does not fall within the identification range (Figs.1-13,  [49-50], in a range of the predetermined number of zero crossings), a label generation unit (Fig.1, Speech State Determination Unit 107, Second-Section Detection Unit 108, Figs.2-13) configured to generate a label indicating whether or not to be the signal from the predetermined source; and an identification range determination unit configured to determine the identification range based on the feature values calculated by the feature value calculation unit and the label generated by the label generation unit, wherein the label generation unit is configured to generate the label based on dimensions of the signals received by the plurality of sensors and the feature value calculated by the feature value calculation unit (Fig.1, Speech State Determination Unit 107, Second-Section Detection Unit 108, Voice Recognition Unit 109, Figs.2-13, [51], labeling such as voice or non-voice with type of sound sources musical sound, sound effects, etc.).
As for claims 6-8 and 10, Nakamura discloses the label generation unit is configured to extract, based on the dimensions of the signals received by the plurality of sensors, part of the signals and generate the label based on average value and variance of feature values calculated based on the extracted part of the signals (Figs.1-13, [16, 40], average value such as average power of a spatial spectrum for an audio signal, and [71], include a mixture weight, a mean value, and a covariance matrix), wherein the label generation unit is configured to generate the label based on a range in which the feature values calculated by the feature value calculation unit concentrate, is configured to weight the feature value calculated by the feature value calculation unit according to time and generate the label (Figs.1-13, [122], a weight vector including weight coefficients by which respective elements of the feature vector), and wherein the label generation unit is configured to generate the label based on use status information that is information corresponding to the use status of the predetermined signal source, and that is input from outside (Figs.1-13, [49-52]).
As for claim 13, Nakamura discloses an event detection device (Fig.1, Audio Processing System 1, Audio Processing Apparatus 10, Sound Source Localization Unit 101, Feature Amount Extraction Unit 104, Likelihood Calculation Unit 105, Voice Recognition Unit 109, Fig.8) [Claim 13] comprising: a feature value calculation unit (Fig.1, 1, 10, Feature Amount Extraction Unit 104) configured to calculate feature values that represent paths where signals from generation sources of the signals transmit, based on signals received by a plurality of sensors (Fig.1, Input unit 11, Sound Source Localization Unit 101, Feature Amount Extraction Unit 104, Likelihood Calculation Unit 105, Fig.3, Acoustic Feature Amount, [41] discusses signals received by a plurality of sensors such as input unit 11 is a microphone array in which microphones are arranged in different  positions, and wirelessly/wired transmit the audio signal, and [69] discusses feature amount extraction unit 104 is being used to calculate feature values such as the voice/acoustic feature amount depicted in Figure 3 as an example, and the calculated voice feature amount is used for the likelihood calculation unit 105 to calculate the likelihood that a type of sound source indicated by the sound-source-specific audio signal is voice or non-voice); an identification unit (Fig.1, Sound Source Localization Unit 101, First-Section Detection Unit 102, Feature Amount Extraction Unit 104, Likelihood Calculation Unit 105, Voice Recognition Unit 109, Fig.8) configured to identify whether or not a feature value calculated by the feature value calculation unit (Fig.1, Sound Source Localization Unit 101, First-Section Detection Unit 102, Feature Amount Extraction Unit 104, Likelihood Calculation Unit 105, Voice Recognition Unit 109, Fig.8) is a signal from a predetermined signal source by using an identification range that is a range within which feature values based on signals from the predetermined signal source fall and that is previously determined based on the feature values calculated by the feature value calculation unit (Figs.1-4, Fig.5, Sound Source Separation S103, Feature Amount Extraction S104, Likelihood Calculation S105, [9-15] discuss an identification unit such as a detection unit to identify a signal from a predetermined sound source direction in which whether or not “… a power of a spatial spectrum in a sound source direction is higher than a predetermined amount of power on the basis of an audio signal of a plurality of channels …”, and based on the feature “voice” values “… the identification boundary may be a portion in which a probability that a type of sound source is estimated to be voice …”, and [47], [89], a feature value calculation unit such as feature amount extraction unit 104 which calculated a predetermined type voice feature amount for each frame for the sound-source-specific audio signal) feature values that are based on signals from the predetermined signal source and feature values that are based on signals from a signal source other than the predetermined signal source ([6, 9, 105] – target sound source and noise source); an event detection unit (Fig.1, Sound Source Localization Unit 101, First-Section Detection Unit 102, Feature Amount Extraction Unit 104, Likelihood Calculation Unit 105, Voice Recognition Unit 109, Fig.8) configured to detect an event based on a signal received by a sensor (Figs.1-13, [41, 45], an event detection unit such as first-section detection unit 102 receives the sound source direction information and the audio signal of P channels from the sound source localization unit 101 which received from the microphone array); and a correction unit (Fig.1, Sound Source Localization Unit 101, First-Section Detection Unit 102, Feature Amount Extraction Unit 104, Likelihood Calculation Unit 105, Voice Recognition Unit 109, Fig.8) configured to correct a result of the detection by the event detection unit based on a result of the identification by the signal source identification device (Figs.1-13, [48], a correction unit such as a likelihood calculation unit 105 is configured to correct a result that a type of sound source indicated by the audio signal according to the voice feature amount is voice and a likelihood that the type of sound source indicated by the audio signal according to the voice feature amount is non-voice). Nakamura does not explicitly discuss calculating a cross spectrum.
Nakagomi teaches frequency ranges in the cross spectrum that correspond to the frequency ranges in which the power is week receive smaller influence from the sound sources and do not weigh heavily in evaluating approximate linear functions that correspond to specific direction as the sound source directions ([0086]).
It would have been obvious before the effective filing date of the claims invention to incorporate the teachings of Nakagomi into the teachings of Nakamura for the purpose of having the frequency ranges in the calculated cross spectrum that correspond to specific directions as the sound source directions.
As for claim 14, Nakamura discloses wherein the signal source identification device includes a band restriction unit configured to restrict a band based on the result of the detection by the event detection unit (Figs.1-13, [61-62], a frequency band in which an S/N ratio is higher than a predetermined threshold).
Allowable Subject Matter
3.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-11, 13-14 have been considered but are moot in view of the new ground of rejections.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652